         Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 1 of 14


 1                                     UNITED STATES DISTRICT COURT

 2                                EASTERN DISTRICT OF CALIFORNIA

 3

 4       NICHOLAS ZAVALA CISNEROS,                       No. 1:19-cv-01307-GSA
 5                        Plaintiff,
 6             v.                                        ORDER DIRECTING ENTRY OF
                                                         JUDGMENT IN FAVOR OF PLAINTIFF
 7       ANDREW SAUL, Commissioner of Social             AND AGAINST DEFENDANT
         Security,                                       COMMISSIONER OF SOCIAL SECURITY
 8
                                                         (Doc. 28)
 9                        Defendant.
10

11
              I.     Introduction
12
              Plaintiff Nicholas Zavala Cisneros (“Plaintiff”) seeks judicial review of a final decision of
13
     the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application for
14
     disability insurance benefits and supplemental security income pursuant to Titles II and XVI,
15
     respectively, of the Social Security Act. The matter is before the Court on the parties’ briefs which
16
     were submitted without oral argument to the Honorable Gary S. Austin, United States Magistrate
17
     Judge.1 See Docs. 21, 28, 29. After reviewing the record the Court finds that substantial evidence
18
     and applicable do not support the ALJ’s decision. Accordingly, Plaintiff’s appeal is granted.
19
              II.    Procedural Background
20
              On July 27, 2015 Plaintiff filed an application for disability insurance benefits and
21
     supplemental security income claiming disability beginning April 4, 2015 due to a lower back
22
     injury. AR 197–208; 223. The Commissioner denied the application initially on September 25,
23
     2015, and on reconsideration on February 4, 2016. AR 91–94, 97–102.
24
              Plaintiff requested a hearing which was held before an Administrative Law Judge (the
25
     “ALJ”) on November 15, 2017. AR 36–58. Plaintiff was represented by counsel at the hearing.
26
27
     1
      The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 10 and
28   12.
                                                        1
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 2 of 14


 1   AR 36. On March 7, 2018, the ALJ issued a decision denying Plaintiff’s application. AR 21–30.

 2   The Appeals Council denied review on July 17, 2019. AR 1–8. On September 18, 2019, Plaintiff

 3   filed a complaint in this Court. Doc. 1.

 4          III.    Factual Background

 5                  A.     Plaintiff’s Testimony

 6          Plaintiff lived in a two-story unit with his 19-year old son. AR 43. He attended no school.

 7   AR 43. He worked as a prep cook at a casino for 15 years. AR 43. He lifted containers of poultry

 8   and beef weighing 45–50 pounds. AR 46. He injured his lower back in April 2015 lifting a tray of

 9   chicken. AR 46. He was on workers’ compensation for seven months and returned to work in

10   January 2016. AR 44–45. He was only able to lift minimal weight upon his return, not exceeding

11   15 pounds. AR 45–46. He used a chair to alternate between sitting and standing while working.

12   AR 50. He was ultimately let go in April 2016. AR 45.

13          He could clean his home for 20 minutes at a time and go for periodic walks. AR 46. He

14   used a cane since his injury. AR 47. His physical therapy helped very little. AR 47. Injections

15   made his back pain worse. AR 47. His pain medication helped for certain periods of time. AR 47.

16   He used a heated girdle twice a day for pain. AR 48. Vacuuming exacerbated his pain. AR 48.

17   He also experienced right leg numbness down to his foot. AR 48. It was numb 40% of the time.

18   AR 49. Without his cane his leg felt as though it would give out. AR 49. He had fallen previously.

19   AR 49. He could walk short distances without his cane and used it periodically around his house.

20   AR 49. Sitting and standing were equally difficult, and he had to alternate between them every 20–
21   30 minutes. AR 50. He could lift about 8 pounds. AR 51.

22                  B.     Medical Records

23          On April 4, 2015, Plaintiff visited the emergency room with sudden onset back pain, hip

24   pain, and leg numbness after lifting a heavy object. AR 305, 308. A lumbar spine CT-scan revealed

25   slight central disc bulges at L5-S1 and L4-L5, and minimal neuroforamina narrowing at L5-S1. He

26   was diagnosed with sciatica and given an injection. AR 306, 311. Three days later FNP Narrod
27   examined Plaintiff, noted pain upon palpation, limited range of motion (ROM), diagnosed

28   displaced intervertebral disc, sciatica, skin sensation disturbance and recommended an MRI. AR
                                                         2
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 3 of 14


 1   363–64. An April 8, 2015 examination by Dr. Madrigal noted similar findings as well as abnormal

 2   motor strength and irregular gait. AR 425. He assessed acute sciatica with bulging discs, prescribed

 3   pain medication and recommended physical therapy. AR 423–25. An April 17, 2015 examination

 4   by Dr. Madrigal revealed similar findings. AR 421. He prescribed additional pain medication,

 5   administered an injection and referred Plaintiff for a spinal surgery evaluation. AR 422. Following

 6   May 1 and May 15, 2015 examinations, Dr. Madrigal noted similar findings, continued medication,

 7   and reiterated his recommendation for neurosurgery evaluation. AR 411–413, 416.

 8          Plaintiff began physical therapy on April 27, 2015 with DPT Rose who noted symptoms of

 9   pain level 9 out of 10, motor deficit at L3 and L4, severe pain with flexion, and that Plaintiff walked

10   with a cane. AR 324–25. DPT Rose diagnosed posterior derangement in the lumbar spine and

11   significant nerve impingement. AR 324–28. At physical therapy on May 7, 2015, he reported no

12   change in pain with treatments. AR 333. Plaintiff attended therapy on May 12, 2015, and

13   experienced increased pain with treatment indicating “significant nerve impingement.” AR 329.

14   DPT Rose discontinued therapy due to myotomal weakness. AR 331.

15          Following a May 22, 2015 orthopedic consultation, Dr. Watson noted Plaintiff’s reported

16   symptoms of increased pain with daily activities, reported inability to lift and carry, inability to sit

17   or stand more than 30 minutes, and inhibited sleep and social life. AR 434. Dr. Watson noted

18   decreased lumbar spine ROM, tenderness, and hyposensitivity at L1-S1. AR 436–37. He ordered

19   a spine MRI. AR 438. The MRI revealed loss of T2 weighted signal of the lower 2 lumbar discs

20   with possible small annular tear at L4-L5, and facet arthropathy at L5-S1. AR 432, 453. Dr.
21   Watson found surgery unnecessary and suggested Plaintiff may improve with time and conservative

22   management. AR 432.

23          Following a June 25, 2015 visit with PA Lemus and Dr. Madrigal, examination was

24   consistent with previous visits, medication was refilled and Plaintiff was referred for pain

25   management. AR 409. Following a July 6, 2015 visit with Dr. Ontiveros, symptoms and findings

26   were consistent with previous records. Plaintiff noted additional side effects of excessive sleep,
27   loss of appetite, described pain as “intolerable,” and underwent a Kenalog injection. AR 400. Dr.

28   Ontiveros also imposed work-restrictions. AR 403. Plaintiff reported dizziness during a July 15,
                                                   3
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 4 of 14


 1   2015 visit with PA-C Larios, who prescribed medication. AR 361. Following an August 3, 2015

 2   visit, Dr. Ontiveros noted similar symptoms and findings and assessed work restrictions: standing,

 3   sitting, and walking up to 2 hours per day, and no kneeling/squatting, bending/stooping,

 4   pushing/pulling, twisting, climbing, or reaching. AR 392, 395–97.

 5          A September 29, 2015 orthopedic examination with Dr. Nijjar revealed straightening of the

 6   lumbar curvature, tenderness in the midline from L3 to S1, paraspinal muscle spasms, reduced

 7   spine ROM, and decreased thigh sensation. AR 468. Dr. Nijjar diagnosed sprain/strain of the

 8   lumbar spine and degenerative disc disease at L4-L5. AR 468. He concluded Plaintiff suffered an

 9   injury while lifting a chicken tray at work and had reached maximum medical improvement. AR

10   469. He opined Plaintiff could return to his regular work with restrictions and recommended non-

11   surgical treatment to include anti-inflammatory medications and physical therapy. AR 470.

12          PA-C Lomeli examined Plaintiff on October 26, 2015, assessed dorsalgia and recommended

13   physical therapy. AR 477. A November 23, 2015, MRI revealed mild lumbar spondylosis, mild

14   disc narrowing at L5-S1, and mild disc narrowing at L4-L5. AR 485.

15          Following a February 9, 2016 examination, Dr. Porter noted Plaintiff’s cane use, antalgic

16   gait, lumbar tenderness to palpation, painful ROM, reduced right leg muscle strength and pain with

17   right straight leg raise. AR 479–81. He assessed lumbar radiculopathy, prescribed diclofenac,

18   discussed evaluation with a spine surgeon and referred Plaintiff to physical therapy. AR 479–81.

19   An April 5, 2016 examination revealed similar findings. Dr. Porter referred Plaintiff to a spine

20   surgeon and continued Plaintiff on modified work duty with restrictions. AR 484–86.
21          March and July 2016 diabetes management examinations with FNP Narrod revealed lumbar

22   stiffness, osteoarthritic changes, tenderness to palpation and painful ROM. AR 521–25. FNP

23   Narrod prescribed metformin and actos for diabetes with hyperglycemia. AR 521–25. Plaintiff

24   treated with NFP Martinez between January and March 2017 and reported symptoms and

25   examination findings were consistent with previous visits. AR 512-517. January 26, 2017 lumbar

26   spine x-rays revealed minimal decrease in the L5-S1 disc space with mild degenerative spurring.
27   AR 539. Plaintiff treated with FNP Martinez on February 21, 2017, to review x-ray results and he

28   was referred for physical therapy. AR 515–16.
                                                      4
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 5 of 14


 1          On April 25, 2017, Plaintiff presented for physical therapy with impaired ROM, muscle

 2   performance, posture, and core strength. AR 544. He attended seven physical therapy sessions

 3   through May 22, 2017, his functional task ability improved from severely limited to moderately

 4   limited, his walking tolerance improved and he was recommended for five additional sessions. AR

 5   541. June and September 2017 examinations by PA-C Larios still noted low back tenderness and

 6   spasm, curvature loss, and reduced ROM. AR 501–02, 509–510.

 7          During a September 15, 2017 consultative examination, Dr. Chukwu noted Plaintiff had

 8   relative difficulty rising from a seated position and walking, sat comfortably for a period of time

 9   before needing to rise for pain alleviation, used a cane and favored his right leg. AR 488. Dr.

10   Chukwu conducted range of motion testing and diagnosed osteoarthritis of the hips and low back

11   pain with impaired range of motion. AR 488–90.

12                  C.      Medical Opinions

13          On August 3, 2015, Dr. Ontiveros completed a Physician Work Status Report while Plaintiff

14   was off work on workers’ compensation. Dr. Ontiveros opined that Plaintiff could not perform any

15   lifting, he could stand, walk, and sit 2 hours each, and he could not kneel, squat, bend, push, twist,

16   climb stairs, reach, or reach overhead. AR 392. On September 29, 2015, Dr. Nijjar reviewed

17   Plaintiff’s medical history and completed an Independent Medical Examination in connection with

18   Plaintiff’s workers’ compensation proceedings. Dr. Nijjar opined that Plaintiff could return to his

19   regular work provided he lifted no more than 30 pounds with no repetitive turning or twisting. AR

20   470. On April 15, 2016, Dr. Porter completed a Fitness for Duty Certification form provided by
21   Plaintiff’s employer, Eagle Mountain Casino, and released Plaintiff to work with the following

22   restrictions: no standing, no lifting more than 5 pounds, and no sitting for more than 20 minutes at

23   a time. AR 486. On September 15, 2017, consultative examiner Dr. Chukwu evaluated Plaintiff

24   and opined that he could lift and carry 50 pounds occasionally and 20 pounds frequently, frequently

25   perform some postural activities and never perform others, perform manipulative activities without

26   limitation, sit without limitation, stand 4 consecutive hours up to a maximum of 6 hours a day, walk
27   3 consecutive hours up to a maximum of 6 hours a day, and required a cane for ambulation. AR

28   490–493.
                                                        5
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 6 of 14


 1            Non-examining agency physicians Dr. Fast and Dr. Bullard reviewed Plaintiff’s records and

 2   completed RFC questionnaires on September 14, 2015 and February 4, 2016, respectively. Both

 3   physicians opined that Plaintiff could lift and carry 50 pounds occasionally and 25 pounds

 4   frequently, sit and stand/walk for 6 hours in an 8-hour workday, frequently balance, kneel, and

 5   crawl, frequently climb ramps/stairs, and occasionally climb ladder/ropes/scaffolds. AR 64–65;

 6   75–76.

 7                   D.     Vocational Expert

 8            A vocational expert (“VE”) testified at the administrative hearing. The ALJ questioned the
 9
     VE regarding a hypothetical individual of Plaintiff’s age, education, and work history who could
10
     perform a range of work at the medium exertional level with some postural limitations. AR 52.
11
     The VE opined that such an individual could perform Plaintiff’s past work as a cook helper. AR
12

13   52. The VE further opined that such an individual could also perform other jobs, including: cleaner,

14   laundry worker, and hand packager. AR 52. If the individual was limited to light work, Plaintiff’s

15   past work would be precluded, but such an individual could perform other work including: cleaner,
16
     packing line worker, and produce sorter. AR 53. If the individual had to alternate between sitting
17
     and standing and required a cane for ambulation, no work would be available. AR 54.
18
              IV.    Standard of Review, Generally
19
              Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the
20
21   Commissioner denying a claimant disability benefits.            “This court may set aside the

22   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal
23   error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180
24
     F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the
25
     record that could lead a reasonable mind to accept a conclusion regarding disability status. See
26
     Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less than a
27

28   preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation omitted).
                                                       6
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 7 of 14


 1   When performing this analysis, the court must “consider the entire record as a whole and may not
 2   affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Social Security
 3
     Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks omitted).
 4
            If the evidence could reasonably support two conclusions, the court “may not substitute its
 5
     judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
 6

 7   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s decision

 8   for harmless error, which exists when it is clear from the record that the ALJ’s error was

 9   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,
10
     1038 (9th Cir. 2008) (citations and internal quotation marks omitted).
11
            V.      The Disability Standard
12

13                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
14                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
15                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
16                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
17                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
18                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
19                  him, or whether he would be hired if he applied for work.
                    42 U.S.C. §1382c(a)(3)(B).
20
            To achieve uniformity in the decision-making process, the Commissioner has established a
21
     sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§ 416.920(a)-
22
     (f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding that the
23
     claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.
24
            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in substantial
25
     gainful activity during the period of alleged disability, (2) whether the claimant had medically
26
     determinable “severe impairments,” (3) whether these impairments meet or are medically
27
     equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P, Appendix 1, (4)
28
                                                        7
         Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 8 of 14


 1   whether the claimant retained the residual functional capacity (“RFC”) to perform his past relevant

 2   work, and (5) whether the claimant had the ability to perform other jobs existing in significant

 3   numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f). While the Plaintiff bears

 4   the burden of proof at steps one through four, the burden shifts to the commissioner at step five to

 5   prove that Plaintiff can perform other work in the national economy, given her RFC, age, education

 6   and work experience. Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir. 2014).

 7           VI.    The ALJ’s Decision

 8           At step one, the ALJ found that Plaintiff did engage in substantial gainful activity during

 9   the first and second quarters of 2016, but that there had been a period of 12 months or more without

10   substantial gainful activity. The ALJ therefore continued the disability analysis with respect to the

11   periods during which Plaintiff did not engage in substantial gainful activity. AR 24. At step two,

12   the ALJ found that Plaintiff had the following severe impairments: degenerative disc disease and

13   diabetes mellitus. AR 24. The ALJ found that Plaintiff’s hypertension and high cholesterol were

14   non-severe. AR 24. At step three, the ALJ concluded that Plaintiff did not have an impairment or

15   combination of impairments that met or medically equaled the severity of one of the impairments

16   listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 24.

17           Prior to step four, the ALJ evaluated Plaintiff’s residual functional capacity (RFC) and

18   concluded that Plaintiff had the RFC to perform a range of medium work as defined in 20 C.F.R.

19   404.1567(c) and 416.967(c), with some postural limitations. AR 24–28. At step four, considering

20   Plaintiff’s RFC, the ALJ found that Plaintiff could perform his past relevant work as a cook laborer.
21   AR 28. Accordingly, the ALJ found that Plaintiff was not disabled.2 AR 29.

22           VII.   Issues Presented

23           Plaintiff asserts one claim of error. Plaintiff contends that the ALJ erred in rejecting the

24   opinions of Dr. Nijjar and Dr. Porter without identifying any specific legitimate reasons.

25

26   2
       The ALJ addressed step five as an alternative basis to support her decision and concluded that
27   Plaintiff could also perform other jobs existing in significant numbers in the national economy to
     which Plaintiff could successfully transition given his vocational profile. These jobs included
28   cleaner, laundry worker, and hand packager. AR 29.
                                                        8
       Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 9 of 14


 1                  A.     Applicable Law
 2          “In determining a claimant’s RFC, an ALJ must consider all relevant evidence in the record
 3
     such as medical records, lay evidence and the effects of symptoms, including pain, that are
 4
     reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See also
 5
     20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant medical
 6
     and other evidence). “The ALJ can meet this burden by setting out a detailed and thorough
 7

 8   summary of the facts and conflicting evidence, stating his interpretation thereof, and making

 9   findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v. Bowen, 799
10   F.2d 1403, 1408 (9th Cir. 1986)).
11
            For applications filed before March 27, 2017, the regulations provide that more weight is
12
     generally given to the opinion of treating physicians, which are given controlling weight when well
13
     supported by clinical evidence and not inconsistent with other substantial evidence. 20 C.F.R. §
14

15   404.1527(c)(2); see also Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995), as amended (Apr. 9,

16   1996) (noting that the opinions of treating physicians, examining physicians, and non-examining

17   physicians are entitled to varying weight in residual functional capacity determinations). An ALJ
18   may reject an uncontradicted opinion of a treating or examining physician only for “clear and
19
     convincing” reasons. Lester, 81 F.3d at 831. In contrast, a contradicted opinion of a treating
20
     physician may be rejected for “specific and legitimate” reasons. Id. at 830. In either case, the
21
     opinions of a treating or examining physician are “not necessarily conclusive as to either the
22

23   physical condition or the ultimate issue of disability.” Morgan v. Comm’r of Soc. Sec. Admin., 169

24   F.3d 595, 600 (9th Cir. 1999). Regardless of source, all medical opinions that are not given

25   controlling weight are evaluated using the following factors: examining relationship, treatment
26
     relationship, supportability, consistency, and specialization. 20 C.F.R. § 404.1527(c)
27

28
                                                      9
      Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 10 of 14


 1                  B.      Analysis
 2                          1.      Dr. Nijjar
 3
            The ALJ discounted Dr. Nijjar’s opinion that Plaintiff could lift no more than 30 pounds
 4
     with no repetitive turning or twisting because that opinion was a “Workers’ Compensation
 5
     evaluation (which) relies on other standards, differing from the Social Security disability
 6

 7   standards.” AR 27. This reasoning is insufficient. An ALJ “may not disregard a physician’s

 8   medical opinion simply because it was initially elicited in a state workers’ compensation

 9   proceeding, or because it is couched in the terminology used in such proceedings.” Booth v.
10
     Barnhart, 181 F. Supp. 2d 1099, 1103 (C.D. Cal. 2002). Rather, the ALJ must evaluate workers’
11
     compensation opinions just as he or she would evaluate any other medical opinion and must
12
     “translate” workers’ compensation terminology into Social Security terminology to accurately
13
     assess the implications of those opinions for the Social Security disability determination. Id.; Soria
14

15   v. Berryhill, No. 1:18-CV-00089-SKO, 2019 WL 2448435, at *11 (E.D. Cal. June 12, 2019);

16   Herlinda C. v. Saul, No. CV 19-2730 AGR, 2020 WL 6287716, at *4 (C.D. Cal. Oct. 27, 2020).
17          Here, the ALJ recognized that workers’ compensation evaluations rely on different
18
     standards than Social Security standards. However, she did not explain why that distinction was
19
     relevant for the purpose of evaluating Dr. Nijjar’s specific assessment that Plaintiff could lift no
20
     more than 30 pounds with no repetitive turning or twisting. To the extent that the ALJ was
21

22   referencing the Social Security Act’s 12-month durational requirement when she referred to the

23   distinct standards under Social Security versus workers’ compensation, that reasoning is

24   unexplained and potentially inapplicable. For example, Dr. Nijjar’s evaluation post-dated
25   Plaintiff’s alleged disability onset date by only 6 months, yet it did not specifically state how long
26
     the impairment would continue. He did opine, however, that Plaintiff had reached “MMI”
27
     (maximum medical improvement) which suggests he expected the impairment to persist
28
                                                       10
         Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 11 of 14


 1   indefinitely. Thus, it is not clear why the ALJ concluded that Dr. Nijjar’s assessment (that Plaintiff
 2   could only lift 30 pounds) was inapplicable in the Social Security context.
 3
                            2.      Dr. Porter
 4
             Plaintiff also contends the ALJ erred in rejecting Dr. Porter’s opinion (AR 479–86) that
 5
     Plaintiff was limited to lifting no more than 5-10 pounds3 with no standing and no sitting more than
 6

 7   20 minutes at a time. Br. at 14. The ALJ gave this opinion little weight because it was “based on

 8   only two examinations and it is overly restrictive considering the conservative treatment and mild

 9   objective findings.” AR 27. Plaintiff contends that it was wrong for the ALJ to reject this opinion
10
     because it was only based on two examinations, while crediting the opinions of Dr. Fast and Dr.
11
     Bullard (who performed no examinations) and according some weight to the opinion of Dr.
12
     Chukwu, who only performed one. The regulations provide that the length and frequency of the
13
     examining relationship is a factor to be considered when assessing medical opinions. 20 C.F.R. §
14

15   404.1527(c). However, the regulations do not provide that it is a dispositive factor, nor do the

16   regulations prohibit an ALJ from discounting one opinion based on the number of examinations
17   while crediting other opinions for unrelated reasons. 20 C.F.R. § 404.1527(c). The ALJ’s
18
     reasoning here was proper.
19
             The ALJ also discounted Dr. Porter’s opinion as “overly restrictive considering the
20
     conservative treatment and only mild objective findings.” AR 27. Plaintiff contends this was
21

22   insufficiently specific “boilerplate” language under Ninth Circuit law. Br. at 14 (citing Garrison,

23   759 F.3d at 1012–13). Although not a model of specificity or thoroughness, the ALJ’s discussion

24   of Dr. Porter’s opinion evidence was sufficient as a whole.        In addition to the above quoted
25   explanation, on the previous page of her opinion the ALJ provided a discussion of Dr. Porter’s two
26
27   3
      Dr. Porter’s April 5, 2016 examination notes indicate under “plan” that he will continue modified
     work duty lifting no more than 10 pounds, while the attached April 5, 2016 Fitness for Duty
28   certification limits him to 5 pounds.
                                                     11
      Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 12 of 14


 1   examinations and his opinion (with citations to the same), although she didn’t refer to Dr. Porter
 2   by name in that section. See AR 26 (“In April 2016, the claimant presented with 4/5 strength on
 3
     the right hip, quadriceps, and knee, and his provider opined he should continue on modified duty
 4
     and not lift over 10 pounds. I also give little weight to this opinion limiting the claimant to lifting
 5
     10 pounds, as the limited strength in the lower extremity does not support such a limitation in
 6

 7   lifting.”). Lack of supporting findings from the leg strength examination was a specific and

 8   legitimate reason to accord Dr. Porter’s opinion little weight. See 20 C.F.R. § 404.1527(c)(3)

 9   (identifying supportability as a factor affecting weight given to a medical opinion).
10
            Plaintiff contends that Dr. Porter’s opinion, while restrictive, was by no means an outlier
11
     but was supported by the other examining opinions of record. Br. at 15. This is not an entirely
12
     accurate characterization.    Although Dr. Ontiveros assessed sitting and standing limitations
13
     (maximum of 2 consecutive hours) which were more restrictive than the ALJ’s RFC for medium
14

15   work, Dr. Ontiveros’s assessment was decidedly less restrictive than Dr. Porter’s assessed

16   restrictions of no standing and 20 minutes of sitting. AR 392, 403, 486. While Dr. Chukwu opined
17   that Plaintiff requires a cane to ambulate (which the ALJ rejected), he nevertheless concluded that
18
     Plaintiff could stand and walk 3-4 hours continuously up to a maximum of 6 hours per day, sit
19
     without limitation, and lift 50 pounds occasionally and 20 frequently, which supported the ALJ’s
20
     assessed RFC and starkly contrasted with Dr. Porter’s opinion. Finally, although Dr. Nijjar
21

22   imposed a 30-pound weightlifting restriction, he did not impose any sitting or standing limitations.

23   In that respect his opinion starkly contrasted with Dr. Porter’s opinion. AR 470. In sum, none of

24   the other examining opinions of record are fully consistent with Dr. Porter’s opinion. The ALJ
25   reasonably concluded that Dr. Porter’s opinion was overly restrictive.
26
                            3.      Harmless Error
27
            “T]he court will not reverse an ALJ’s decision for harmless error, which exists when it is
28
                                                        12
      Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 13 of 14


 1   clear from the record that the ALJ’s error was inconsequential to the ultimate nondisability
 2   determination.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citations and internal
 3
     quotation marks omitted).
 4
            Here, the ALJ’s error was consequential to the ultimate nondisability determination. The
 5
     ALJ identified an alternative basis to support her step four conclusion that Plaintiff could perform
 6

 7   his past relevant work as a cook (at the medium exertional level). Specifically, in reliance on the

 8   VE’s testimony, the ALJ found at step five that Plaintiff could perform other work in the national

 9   economy. AR 29. The VE identified jobs at the medium and light exertional levels. Dr. Nijjar’s
10
     opinion that Plaintiff could not lift more than 30 pounds, if adopted, would preclude medium work,
11
     but not light work. See 20 C.F.R. 404.1567(b)-(c). If limited to light work, however, Grid Rule
12
     202.09 mandates a finding of disability for an individual (such as Plaintiff) who is closely
13
     approaching advanced age (50-54), illiterate, and has work experience only in unskilled roles. See
14

15   Appendix 2 to Subpart P of Part 404 – Medical-Vocational Guidelines, Rule 202.09. Accordingly, the

16   ALJ’s rejection of Dr. Nijjar’s opinion was not harmless.

17          VIII. Conclusion and Remand for Further Proceedings
18          The ALJ appropriately discounted Dr. Porter’s opinion based on the brevity of treatment
19
     relationship and the overly restrictive nature of that opinion in light of conservative treatment and
20
     mild objective findings. However, the ALJ improperly discounted Dr. Nijjar’s opinion. She
21
     discounted his opinion solely because it was rendered in the form of a workers’ compensation
22

23   evaluation which relies on different standards than Social Security, but she did not explain why that

24   distinction was relevant for the purpose of evaluating the specific limitations in his opinion.

25   Remand is therefore appropriate for proper consideration of Dr. Nijjar’s opinion. See Benecke v.
26
     Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“Generally when a court . . . reverses an administrative
27
     determination, the proper course, except in rare circumstances, is to remand to the agency for
28
                                                       13
      Case 1:19-cv-01307-GSA Document 30 Filed 01/25/21 Page 14 of 14


 1   additional investigation or explanation.”).
 2          IX.     Order
 3
            The Court finds that substantial evidence and applicable law do not support the ALJ’s
 4
     conclusion. Accordingly, it is ordered that the Commissioner’s decision is reversed and this matter
 5
     is remanded to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further
 6

 7   proceedings consistent with this opinion. The Clerk of Court is directed to enter judgment in favor

 8   of Plaintiff Nicholas Zavala Cisneros, and against Defendant Commissioner of Social Security.

 9

10
     IT IS SO ORDERED.
11
        Dated:     January 22, 2021                             /s/ Gary S. Austin
12                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      14
